DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Applicant’s amendments and arguments (filed 08/19/21) as they pertain to the “an acquiring section configured to acquire the type of the component” and “a determining section configured to determine…” in claim 3 (lines 12 and 14, respectively), are compelling, as those features have been cancelled from the claims by the Applicant.  Those amendments and arguments represent a proper rebuttal of interpretation under 112(f).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (US 2017/0238448 A1), in view of Stackpole et al. (WO 2004/016532).
Regarding claim 1, Iwaki discloses a component supply system (32) (Title; Abstract) comprising: a stage (220) configured to support scattered components (figs. 3 , 5 and 14; pars. 0039-0040 and 0060-0063); a holding tool (302/332) configured to hold a component scattered on the stage (figs. 3 and 11; pars. 0052-0054 and 0067); a component carrier (388) to hold a loading platform (392) which includes a recess (416, 418, 420) to receive the component (figs. 3 and 12-14; pars. 0055-0060), the component held by the holding tool is loaded in the recess of the loading platform (fig. 3 and 12-14; par. 0056), and an identification section (470) identifying a type of component that is to be loaded in the recess by the holding tool (Abstract; fig. 13; pars. 0074-0075); a camera (290) to image (i.e. capable of imaging) the identification plate (“image data”) of the loading platform loaded on the component carrier (figs. 3, 4; pars. 0029, 0051, 0058, 0067-0070 and 0081); a memory (470) configured to memorize and link information related to the identification and the type of the component to be loaded in the recess of the loading platform that includes the identification and to memorize a schedule of a number and the type of the components supplied to the stage (pars. 0069-0072, 0075 and 0081); and a control device (472) configured to identify the type of the component that is to be loaded in the recess plate identifying a type of component that is to be loaded in the recess.
Stackpole teaches that it is well known to provide a related component supply system (40) including a loading platform (52) which includes a recess (46, 56, 160) to receive a component (figs. 4A-6; pars. 0034, 0036 and 0042), wherein the component is loaded in the recess of the loading platform set on the component carrier (figs. 5-6; pars. 0036-0042), and the loading platform includes an identification plate identifying a type of component that is to be loaded in the recess (figs. 5-6; pars. 0040-0043).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Iwaki to incorporate the identification plate of Stackpole.  Iwaki has been shown to have intended for components to be recognized in advance in order to facilitate rapid manufacture, and Stackpole demonstrates that it was well-known to use identification plates in carriers for the same reason.  Further, Iwaki explicitly discloses that “various types of identification information may be used. For example… the ID may be used as 
Regarding claim 3, the modified Iwaki teaches the component supply system according to claim 1, as detailed above.  Iwaki further discloses that the control device calculates information related to the identification based on the image data of the identification, and specifies the type of the component memorized in the memory linked to the calculated information related to the identification (fig. 13; pars. 0058, 0067-0071, 0075 and 0081).  Iwaki, however does not explicitly disclose that the identification is of a plate, however this feature has been shown to be taught by the secondary reference to Stackpole, which teaches that the information would predictably and easily be linked and determined from an identification plate, as detailed in claim 1 above.

Regarding claim 4, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Iwaki further discloses that the recess includes a plurality of shape types that correspond to the type of component (pars. 0066-0071 and 0074-0075).  Stackpole also teaches that it is well known that the recess (46, 56) includes a plurality of shape types that correspond to the type of component (figs. 4A-6; par. 0034).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 5, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Stackpole further teaches that it is well known that the identification plate is on an 
Regarding claim 6, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Stackpole further teaches that it is well known that the loading platform (52) includes a pair of through-holes (160) configured to receive pins of the component carrier (Abstract; figs. 3A-3B and 5; pars. 0013 and 0040-0045).  
Regarding claim 7, Iwaki in view of Stackpole teaches the method of claim 6 as detailed above, and Stackpole further teaches that it is well known that the loading platform is detachably attached to the component carrier by the pair of through-holes (pars. 0040 and 0044-0046).
Regarding claim 8, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Iwaki further discloses that the component carrier includes multiple (five) of the loading platform (par. 0055).
Regarding claim 9, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Iwaki further discloses that the camera is configured to image the scattered components and a pick-up target component is determined based on an image of the scattered components (par. 0067). 
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.  Applicant’s arguments do not begin until the middle of page “6”.  Therein the Applicant has asserted that “Regarding the features of the previously presented Claims 2 and 3, the Office Action argues generally that the individual control device 452 of the control device 34 teaches these features”.  Respectfully, this is a gross oversimplification which roundly ignores the details of the previously applied prior art rejection.  Moreover, the newly presented claim 1 is .
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant has simply argued that they do not agree with the combination in page 6.  This is not compelling.
Subsequently, the applicant has argued that somehow the camera of Iwaka would not be capable of imaging the loading platform.  Respectfully, this argument is not compelling for a number of reasons.  The currently claimed structure of the apparatus in no way is differentiated from that of Iwaka.  Iwaka discloses a camera, and that camera is located such that it could view the loading platform.  Therefore, the camera has the capability of performing the intended use function of imaging the loading platform.  The claims are explicitly not drawn to a method, but instead are drawn to an apparatus, i.e. a product.  The applicant is advised that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).  Accordingly, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

According to the updated prior art rejections above, and the response herein, it is held that all currently presented claim features have been shown to be taught by the art, and all arguments on the merits have been answered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JEFFREY T CARLEY/Examiner, Art Unit 3729